Citation Nr: 0903834	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-26 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for defective vision.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for blood in urine.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a rating higher than 30 percent for 
bilateral varicose veins.

5.  Entitlement to a rating higher than 20 percent for low 
back strain.

6.  Entitlement to an increased (compensable) rating for post 
open reduction internal fixation, right fifth metacarpal 
fracture.

7.  Entitlement to an increased (compensable) rating for left 
inguinal herniorraphy.

8.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
October 1994.

These matters come before the Board of Veterans' Appeals 
(Board) from multiple rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In December 2004, the RO, among other things, denied 
increased ratings for low back strain, bilateral varicose 
veins, bilateral hearing loss, status post open reduction 
internal fixation right fifth metacarpal fracture, and left 
inguinal herniorraphy.  Later that month, the veteran filed a 
notice of disagreement (NOD) with each of these 
determinations.  However, in April 2005, the veteran 
submitted a statement in support of claim (VA Form 21-4138) 
in which he indicated that he desired to withdraw all of his 
claims except for the claim for an increased rating for 
varicose veins.  As this document met the requirements for 
withdrawal of an appeal, the veteran's appeal from the 
December 2004 denial of his claims for increased ratings for 
bilateral hearing loss, status post open reduction internal 
fixation right fifth metacarpal fracture, and left inguinal 
herniorraphy, is deemed to have been withdrawn.  See 
38 C.F.R. § 20.204(a),(b) (2008).  

Later in April 2005, the RO denied the veteran's petitions to 
reopen his previously denied claims for service connection 
for defective vision and blood in urine.  The RO also denied 
the veteran's claim for service connection for hypertension.

In March 2006, the indicated that he wanted increased ratings 
for bilateral hearing loss, status post open reduction 
internal fixation right fifth metacarpal fracture, and left 
inguinal herniorraphy.  In an August 2006 rating decision, 
the RO, treating the March 2006 requests as new claims for 
increased ratings, increased the rating for chronic low back 
strain to 20 percent and denied the other increased ratings 
claims.

In November 2005, the veteran testified at a hearing before a 
Decision Review Officer (DRO) with regard to the issue of an 
increased rating for bilateral varicose veins.  In March 
2006, the veteran testified at a hearing before a DRO with 
regard to the petitions to reopen and the claim for service 
connection for hypertension.  Transcripts of each hearing are 
of record.  The veteran requested a travel board hearing and 
one was scheduled, but in July 2007 the veteran asked that 
the scheduled hearing be cancelled.


FINDINGS OF FACT

1.  In a January 1995 rating decision, the RO denied the 
veteran's claims for service connection for defective vision 
and blood in urine.  The veteran did not file an appeal as to 
either of these determinations.

2.  The evidence received since the January 1995 rating 
decision does not raise a reasonable possibility of 
substantiating either the claim for service connection for 
defective vision or the claim for service connection for 
blood in urine.

3.  The veteran did not have hypertension in service, 
hypertension did not manifest within one year after service, 
and the veteran's current hypertension is not related to his 
in-service elevated blood pressure readings during cardiac 
testing, or otherwise related to service.

4.  The veteran's bilateral varicose veins do not cause 
edema, stasis pigmentation, or eczema. 

5.  The veteran's chronic low back strain is manifested by 
forward flexion of the thoracolumbar spine to between 30 and 
60 degrees without neurologic impairment.

6.  The veteran's status post open reduction internal 
fixation right fifth metacarpal fracture service connected 
right little finger injury is manifested by limited motion 
with complaints of pain, which does not approximate 
amputation, and does not involve ankylosis or limitation of 
motion of the other fingers or overall interference with 
function of the hand.

7.  The veteran has not had a recurrent inguinal hernia 
during the appeal period.

8.  The veteran has level II hearing loss in the left ear and 
level III hearing loss in the right ear.


CONCLUSIONS OF LAW

1.  The January 1995 decision that denied the claims for 
service connection for defective vision and for blood in 
urine is final as to each claim.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the January 1995 decision is not 
new and material and the claims for service connection for 
defective vision and for blood in urine are not reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. § 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

4.  The criteria for a rating higher than 30 percent for 
bilateral varicose veins have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 
(2008).

5.  The criteria for a rating higher than 20 percent for 
chronic low back strain have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).

6.  The criteria for an increased (compensable) rating for 
status post open reduction internal fixation right fifth 
finger have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.68, 4.71a, Diagnostic Code 5230 (2008).

7.  The criteria for an increased (compensable) rating for a 
left inguinal herniorraphy have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.114, Diagnostic Code 7338 (2008).

8.  The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met. 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a petition to 
reopen, VCAA notice (1) must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and (2) must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying benefit sought by the claimant.

The Court elaborated that the VCAA requires, in the context 
of a claim to reopen, that VA look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
Failure to provide this notice is generally prejudicial.  
Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The February 2005 letter informed the veteran of the date and 
bases of the previous denial of his claims for service 
connection for defective vision and blood in the urine.  The 
veteran was also informed of the appropriate definitions of 
new and material evidence and of the evidence needed to 
substantiate the underlying claim.  Therefore, the February 
2005 letter provided the notice required by the Kent 
decision.

In February 2005 and April 2006 pre-adjudication letters, the 
RO notified the veteran of the evidence needed to 
substantiate his service connection claims (February 2005 
letter) and his increased ratings claims (April 2006 letter).  
These letters also satisfied the second and third elements of 
the duty to notify by delineating the evidence VA would 
assist him in obtaining and the evidence it was expected that 
he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).  The February 
2005 and April 2006 letters nonetheless told the veteran that 
he should submit any additional evidence that would 
substantiate his claims.

The veteran has substantiated his status as a veteran.  He 
was notified of all remaining elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of the claims, in the April 2006 letter, as well as a March 
2006 letter.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

The notice must also provide examples of the types of medical 
and lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The April 2006 VCAA letter told the veteran that evidence of 
worsening could substantiate the increased ratings claims as 
could evidence of the impact of the disability on employment.  
The letter also notified the veteran that medical or lay 
evidence could be submitted to substantiate his increased 
ratings claims and provided specific examples.  The letter 
stated that the veteran could submit letters from individuals 
who could describe the manner in which his disability had 
worsened.  

The letter also explained that disability ratings are 
determined by applying VA's rating schedule under which the 
RO would assign a rating from 0 to 100 percent, and that it 
would consider evidence of the nature of the symptoms of the 
condition, their severity and duration, and their impact upon 
employment.  In addition, as discussed below, it does not 
appear that the diagnostic codes under which the veteran's 
disabilities are rated contain criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life, such as a 
specific measurement or test result.  

The veteran was not provided with VCAA notice that he should 
substantiate his claims with evidence of the impact of the 
disabilities on daily life.  He was also not told that some 
of the rating criteria required specific measurements to 
substantiate entitlement to a higher rating.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006). 

During VA examinations in March 2006, the veteran reported 
the impact of his disabilities on daily life.  He should thus 
have been on notice that such impacts could substantiate his 
claims.

The veteran received notice of the rating criteria in the 
statement of the case.  While such a post-decisional document 
could not provide VCAA notice, it should have put him on 
notice as to what was required.  He had a meaningful 
opportunity to participate in the adjudication of his claims 
inasmuch as he had several years after he notice to submit 
evidence and argument and had opportunities for a hearing.

Contrary to VCAA requirements, some of the VCAA-compliant 
notice in this case (specifically, the Dingess notice as to 
the petitions to reopen and service connection claim) was 
provided after the initial adjudication of these claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was cured by readjudication of the claims 
in the October and December 2006 supplemental statements of 
the case (SSOCs).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the veteran's service treatment 
records and all of the identified post-service VA and private 
treatment records.  In addition, the veteran was afforded VA 
examinations as to the etiology of his hypertension and the 
severity of the disabilities for which he is seeking 
increased ratings.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The petitions to reopen, claim for service 
connection for hypertension, and increased ratings claims are 
thus ready to be considered on the merits.

Analysis

Petitions to Reopen and Claim for Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Generally, a claim which has been denied in a final 
unappealed rating decision may not thereafter be reopened and 
allowed. 38 U.S.C.A. § 7104(b) (West 2002).  An exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, 
new evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

In January 1995, the RO denied the veteran's claims for 
service connection for defective vision and blood in urine.  
The veteran was notified of these determinations in a letter 
later that month, but did not appeal.  Those determinations 
therefore became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

In its January 1995 decision, the RO denied service 
connection for defective vision because there was no evidence 
of defective vision for VA purposes, as the veteran's 
corrected vision was 20/20.  The RO denied service connection 
for blood in urine because, although the service treatment 
records indicated that there was blood in the veteran's urine 
on multiple occasions, follow-up studies did not reveal 
evidence of an underlying abnormality.  

The evidence before the RO at that time included the service 
treatment records, which included multiple eye examinations 
showing no eye disabilities and corrected vision of 20/20, 
and normal August and October 1992 intravenous pyelograms 
conducted after blood was found in the veteran's urine.  The 
January 1983 and May 1988 periodic examinations and the June 
1994 separation examinations also indicate normal eyes, 
corrected vision to 20/20, and normal genitourinary system 
findings.

Refractive error of the eye is not a disease or injury under 
VA law.  See 38 C.F.R. § 3.303(c).  In addition, the best 
distant vision obtainable after best correction by glasses is 
generally the basis for rating disabilities of the eyes.  See 
38 C.F.R. § 4.75.  Moreover, with regard to the blood in the 
urine, laboratory test results are not, in and of themselves, 
disabilities. Cf. 61 Fed. Reg. 20440, 20445 (May 7, 1996) 
(supplementary information preceding revisions to criteria 
for evaluating endocrine system indicates that 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol "are actually laboratory test results, and are 
not, in and of themselves, disabilities").  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (based on the definition 
found in 38 C.F.R. § 4.1, the term disability "should be 
construed to refer to impairment of earning capacity due to 
disease, injury, or defect, rather than to the disease, 
injury, or defect itself").  

The petitions to reopen must be denied because the evidence 
received since the January 1995 denials does not indicate 
that the veteran had defective vision for vision purposes or 
a disability underlying the existence of blood in his urine 
in service or since that time.

As to the petition to reopen the claim for service connection 
for defective vision, a March 1997 VAOPT note indicates that 
the veteran complained of decreased vision at a distance.  
After an eye examination, the VA optometrist diagnosed only 
mild refractive error of the right eye and presbyopia in both 
eyes.  A January 2000 VAOPT note contained an assessment of 
compound myopic astigmatism, presbyopia, and good internal 
and external ocular health.  

A July 2004 VAOPT record noted blurred vision.  An October 
2006 VAOPT note contained a diagnosis of early nuclear 
sclerotic cataract, myopia, astigmatism, and presbyopia.  

During the March 2006 RO hearing, the veteran testified that 
he had spots in his eyes during service and that he continued 
to experience this symptom.

While the veteran's recent testimony suggests the presence of 
an eye disability that began in service and has continued to 
the present, these relatively recent reports are not 
consistent with his earlier reports, the service treatment 
records showing normal vision with no pertinent complaints 
and the post-service records showing no complaints or 
findings of spots in the eyes, even on eye examinations.  In 
short the recent testimony is not credible.  Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

None of the credible evidence received since the January 2005 
denial of the veteran's claim for service connection for 
defective vision indicates that the veteran had a disability 
of the eyes during service, and none of the symptomatology 
since service has indicated an underlying eye disability 
causing defective vision.

As to the petition to reopen the claim for service connection 
for blood in urine, a July 2000 VAOPT note indicated that 
there was left renal colic with a probable stone in the 
ureter with mild hydroureter.  VAOPT records from August 2000 
to January 2001 reflect that the veteran had kidney stones 
and renal colic, and, after the insertion of a stent, he 
passed the stones and the stent was removed.  A January 10, 
2001 VAOPT note indicated that there was an enlarged left 
kidney with delayed function and hydroureter/nephrosis.  
However, a January 19, 2001 VAOPT urology note indicated that 
the veteran had no complaints, no hematuria, and no other 
abnormalities.  A November 2002 VAOPT note indicated that 
rectal examination was normal, and August 2004 and September 
2006 VAOPT notes indicated that a rectal examination showed 
normal anal sphincter tone, no rectal masses, and normal 
prostate.

Thus, none of the evidence received since the January 1995 
denial of service connection for blood in urine indicates 
that the veteran had a disability underlying the blood in his 
urine during service, or that he has had any such disability 
since that time.
 
For the foregoing reasons, new and material has not been 
received with regard to the claims for service connection for 
defective vision and blood in urine, and these claims are 
therefore not reopened. 

As to the claim for service connection for hypertension, 
there is no diagnosis of hypertension in the service 
treatment records.  Hypertension for VA purposes means that 
the diastolic blood pressure is predominantly 90 or more or 
systolic blood pressure is predominantly 160 or more.  
Hypertension must be confirmed by readings taken two or more 
times on three different days.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note 1.  

With two exceptions, all of the veteran's diastolic and 
systolic blood pressure readings during service were below 90 
and 160, respectively, including those taken in December 
1976, January 1979, November 1980, March 1983, November 1984, 
February 1985, June 1987, November 1989, December 1989, July 
1992, January 1994, and March 1994.  In addition, blood 
pressure was below 160/90 on the January 1983 and May 1988 
periodic examinations, the November 1989 over 40 examination, 
and the June 1994 separation examination.  Moreover, on the 
reports of medical history contemporaneous to those 
examinations, the veteran indicated that he did not have, and 
had never had, high blood pressure.

The only notations of blood pressure above 160/90 were in 
December 1989 and January 1990 reports of cardiac tests, 
administered after the veteran repeatedly complained of chest 
pain.  Prior to the tests, a November 1989 physical profile 
serial report indicated that the veteran should not be given 
physical training or physical exertion until after tests on 
his heart were completed, and a January 1990 physical profile 
indicated that the veteran should not be assigned physical 
training or tasks requiring heavy exertion due to "heart 
disease/hypertension."  

During the cardiac tests, the veteran's blood pressure 
reached as high 180/90 and 198/112 during exertion.  However 
these two blood pressure readings do not meet the definition 
of hypertension, in 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note 1, and, in any event, the blood pressure readings during 
service overwhelmingly indicate that the veteran's blood 
pressure was normal throughout service.  Thus, the 
preponderance of the evidence reflects that the veteran did 
not have hypertension in service, notwithstanding the 
notation of hypertension, unsupported by blood pressure 
readings, on the January 1990 physical profile report. 

In addition, hypertension did not manifest within the one 
year presumptive period.  There was no reference on the 
December 1994 and January 1997 VA examinations (which were 
not performed in connection with any heart-related 
disability), and the first diagnosis of hypertension appears 
to be in a June 2004 Upstate Carolina medical center 
examination report, which noted a three to four year history 
of hypertension, a notation repeated in the assessment, and 
contained a blood pressure reading of 157/93.  Thus, the 
evidence reflects that the veteran's hypertension first 
manifested more than a year after his October 1994 separation 
from service.

Moreover, the only medical opinion as to the etiology of the 
veteran's current hypertension indicates that it is not 
likely related to service.  The physician who prepared the 
January 2006 VA examination report indicted that, based on 
his review of the claims file, in which he did not see any in 
service treatment for hypertension, it was not likely ("less 
likely than not") that the veteran's hypertension had its 
inception in service.  

In May 2006, the same VA physician again reviewed the 
veteran's medical records.  He noted the in service high 
blood pressure readings during cardiac testing and the 
January 1990 physical profile report indicating heart 
disease/hypertension as a reason for light duty, as well as 
the other, normal, blood pressure readings, including on the 
separation examination.  The physician noted that, while the 
veteran had a hypertensive response during cardiac testing, 
this is not the same as having essential hypertension.  

Noting that the subsequent in service blood pressure 
readings, as well as the reading on the separation 
examination, were within normal limits, the VA physician 
concluded that he continued to believe it was not likely 
("less likely than not") that the veteran had hypertension 
during service.  As the VA physician twice reviewed the 
claims file and explained the reasons for his conclusions in 
light of the evidence therein, his opinion is entitled to 
substantial probative weight.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (most of the probative value of 
a medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).  Moreover, there is no 
contrary medical evidence or opinion in the record, and 
neither the veteran nor his representative has identified or 
alluded to such medical evidence or opinion.

To the extent that the veteran claimed during the March 2006 
RO hearing that his hypertension is related to service, as a 
layperson, he has not been not shown to possess appropriate 
medical training and expertise to competently render a 
probative opinion on a medical matter-to include the 
etiology of his hypertension.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, any lay 
assertions in this regard have no probative value.

Thus, the weight of the evidence reflects that the veteran 
did not have hypertension in service, hypertension did not 
manifest within one year after service, and the veteran's 
current hypertension is not related to his in-service 
elevated blood pressure readings during cardiac testing, or 
otherwise related to service.  Service connection for 
hypertension is therefore not warranted.

Increased Ratings Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The rating schedule authorizes the assignment of a 0 percent 
(noncompensable) evaluation in every instance in which the 
rating schedule does not provide such an evaluation and the 
requirement for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

Bilateral Varicose Veins

The veteran's bilateral varicose veins are rated under 
38 C.F.R. § 4.104, Diagnostic Code (DC) 7120.  Pursuant to DC 
7120, a noncompensable rating is warranted where there are 
asymptomatic palpable or visible varicose veins.  A 10 
percent rating is warranted where there is intermittent edema 
of the extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery.  A 20 percent 
rating is warranted where there is persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema. A 40 percent 
rating is warranted where there is persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted where there is 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is warranted where there is massive board-like 
edema with constant pain at rest.  Id.

A note following these diagnostic criteria provides that 
these evaluations are for the involvement of a single 
extremity.  If more than one extremity is involved, each 
extremity is to be evaluated separately and combined (under 
38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 
4.26), if applicable.  Id.

The veteran's current 30 percent rating was granted pursuant 
to the criteria for evaluating varicose veins that were in 
effect prior to January 12, 1998.  As the veteran's current 
claim was filed after this date, the new criteria apply.  In 
order to warrant a rating higher than 30 percent, the veteran 
would either have to have varicose veins of at least one 
extremity that warranted a rating of 40 percent, varicose 
veins of both extremities that warranted ratings of 20 
percent each, for a combined rating of 50 percent with the 
bilateral factor, see 38 C.F.R. §§ 4.25, 4.26, or varicose 
veins of one extremity that warranted a 20 percent rating and 
varicose veins of the other extremity that warranted a 10 
percent rating, for a combined 40 percent rating with the 
bilateral factor.  Id.  Thus, an increased rating in this 
case requires at least a 20 percent rating in one of the 
extremities.  The evidence reflects that such a rating is not 
warranted for either extremity. 

A prerequisite for a rating of 20 percent is persistent 
edema.  Neither the VAOPT notes nor the VA examination 
reports reflect that the veteran's varicose veins cause 
persistent edema.  The August 2004 VA examination report 
indicated that the veteran had large, diffuse varicose veins 
that were painful and were relieved with rest, but did not 
indicate that there was any edema.  

The May 2005 VA examination report specifically indicated 
that there was no edema, eczema, stasis changes, or ulcers.  
The veteran noted during the November 2005 RO hearing and 
during the May 2005 VA examination that he had been diagnosed 
with thromboflebitis of the left lower extremity.  In his 
June 2004 Upstate Carolina medical center examination report, 
Dr. McIntosh ruled out deep vein thrombosis and diagnosed a 
superficial thrombosis of some chronic varicose veins behind 
the veteran's left leg.  He also noted that there was no 
peripheral edema and that the left calf did not have any 
induration or palpable cords.

Thus, as the evidence does not indicate that the veteran's 
bilateral varicose veins cause persistent edema, or any other 
symptomatology that would warrant at least a 20 percent 
rating for either extremity, the veteran's claim for a rating 
higher than 30 percent for bilateral varicose veins must be 
denied.

Chronic Low Back Strain

As noted, the veteran filed his claim for an increased rating 
for his chronic low back strain in March 2006.  Under the 
applicable criteria, effective prior to the date the veteran 
filed his increased rating claim, his chronic low back strain 
is evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, DC 5237.  

Under the general rating formula, with or without symptoms 
such as pain, stiffness or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings will apply.  A 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is warranted if forward 
flexion of the thoracolumbar spine is to 30 degrees or less 
or if there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine 
and a 100 percent evaluation is warranted for ankylosis of 
the entire spine.

In addition, for disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional 
impairment.  The Court has instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, incoordination, or 
pain. Such inquiry is not to be limited to muscles or nerves.  
These determinations are, if feasible, to be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, incoordination, 
or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59.

On the May 2006 VA spine examination, flexion of the lumbar 
spine was to 40 degrees, and the range of motion was not 
limited by pain, fatigue, weakness, or lack of endurance on 
repetitive use.  The flexion and other range of motion 
figures reflect that there was no ankylosis.  March 2006 
records of Dr. Gelardi of Gelardi Straight Chiropractic 
reflects only a general range of motion finding of 65 percent 
overall loss of spinal movement, but does not specify the 
degree of thoracolumbar flexion.  A September 2006 lumbar 
spine MRI report contained an impression of degenerative 
stenosis of the lumbar spine, predominantly at the L4-5 and 
L5-S1 levels.

Thus, as the evidence does not reflect that there was either 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, even considering pain and the other Deluca factors, or 
that there was any ankylosis of the thoracolumbar spine, the 
next higher under the general rating formula, 40 percent, is 
not warranted for the veteran's chronic low back strain.  

While Dr. Gelardi's March 2006 findings included compression 
fracture, spondylosis, and misalignment of the thoracic 
spine, a disc condition and misalignment of the lumbar spine, 
and sacrum deviation of the lumbosacral spine, neither this 
nor any other evidence indicated that there was 
intervertebral disc syndrome or incapacitating episodes that 
would warrant rating under the formula for rating 
intervertebral disc syndrome.

There are also no reports of associated neurologic 
impairment.  The VA examination shows that the veteran's back 
pain did not radiate, straight leg raising was negative, and 
deep tendon reflexes were 2+.   

Post Open Reduction Internal Fixation, Right Fifth Metacarpal 
Fracture

The right fifth metacarpal bone is part of the right fifth, 
or little, finger.  The veteran's post open reduction 
internal fixation, right fifth metacarpal fracture is rated 
under 38 C.F.R. § 4.71a, DC 5230.  Pursuant to DC 5230, any 
limitation of motion of the ring or little finger warrants a 
noncompensable evaluation.  

Under DC 5227, ankylosis of the ring or little finger is 
rated as noncompensable whether unfavorable or favorable.  A 
note following DC 5227 provides that in the case of 
ankylosis, consideration should be given as to whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.

As noted, for disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional 
impairment.  See DeLuca, 8 Vet. App. at 204-207.  However, 
where, as here, the veteran is in receipt of the maximum 
schedular evaluation based on limitation of motion and a 
higher rating requires ankylosis, these regulations are not 
for application.  Johnston v. Brown, 10 Vet. App. 80 (1997).

On the May 2006 VA examination, there was flexion of the 
right fifth finger to 40 degrees with pain.  Dorsiflexion of 
the wrist was to 60 degrees with pain, palmar flexion was to 
50 degrees with pain, ulnar deviation was to 40 degrees with 
pain, and radial deviation was to 20 degrees with pain.  For 
VA purposes, normal dorsiflexion of the wrist is from 0 to 70 
degrees, and normal palmar flexion is from 0 to 80 degrees.  
Normal ulnar deviation of the wrist is from 0 to 45 degrees, 
and normal radial deviation is from 0 to 20 degrees.  38 
C.F.R. § 4.71, Plate I.  The veteran also complained of 
constant pain in the right hand especially with gripping.

In addition, there was flexion of the PIP joint to 90 degrees 
with pain and flexion of the DIP joint to 100 with pain.  
There was no evidence of ankylosis, but there was point 
tenderness along the fifth metacarpal joint and at the wrist 
joint.  The hand as a unit lacked 1.5 inches between the 
proximal transverse crease and the fingertip of the fifth 
finger as well as opposition with the thumb, and the other 
fingers lacked 0 inches.  Motor strength was 5 out of 5 with 
adequate bulk and tone, and sensory and thenar and hypothenar 
findings were normal.  May 2006 right hand X-rays showed 
fracture deformity at the base of the fifth metacarpal, and 
mild degenerative joint disease of the first 
metacarpophalangeal joint and articulation of the base of the 
fifth metacarpal with the distal carpal row.
 
Thus, while there were complaints of pain and slight 
limitation of motion, there was no ankylosis warranting 
evaluation as amputation, and no limitation of motion of the 
other digits or interference with the overall function of the 
hand warranting an additional evaluation.  There is therefore 
no basis for a compensable rating under the applicable 
diagnostic codes.  See 38 C.F.R. § 4.71a, DCs 5227, 5230.

Left Inguinal Herniorraphy

The veteran's left inguinal herniorraphy is rated under 38 
C.F.R. § 4.114, DC 7338, the diagnostic code applicable to 
inguinal hernias.  Under DC 7338, a noncompensable rating is 
warranted where the inguinal hernia is small, reducible, or 
without true hernia protrusion, or where it is not operated, 
but remediable. A 10 percent rating is for assignment where 
there is postoperative recurrence of the hernia that is 
easily reducible and well supported by truss or belt.  38 
C.F.R. § 4.114, Code 7338.

In essence, a rating at the 10 percent level requires a 
recurrent hernia.  In the veteran's case, the medical 
evidence reflects that there is no recurrence.  During the 
May 2006 VA examination, the veteran complained of groin 
pain, but indicated that he had never been evaluated or 
treated by a physician for this problem.  On examination, no 
inguinal hernia was detected, and the diagnosis was of 
subjective complaint of groin pain secondary to left inguinal 
herniorraphy.

Thus, as the evidence reflects that the veteran does not have 
a recurrent hernia, entitlement to a compensable evaluation 
is not warranted for this disability.  The Board also notes 
that, while the May 2006 VA examiner noted a small transverse 
scar in the inguinal region, and some tenderness in the left 
crural fold, he did not indicate that the small scar itself 
was tender, unstable, or limited the motion of a body part.  
A separate rating for this scar is therefore not warranted.  
See 38 C.F.R. § 4.118, DCs 7802, 7803, 7804, 7805.

Bilateral Hearing Loss

Ratings for hearing loss are determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the method for rating bilateral 
hearing loss is based on examination results including a 
controlled speech discrimination test (Maryland CNC), and a 
pure tone audiometric test of pure tone decibel thresholds at 
1000, 2000, 3000, and 4000 Hz with an average pure tone 
threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. § 
4.85.

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss. In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral. Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  The higher Roman numeral, 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86.

On the May 2006 VA audiological examination, the veteran's 
pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
20
45
70
70
51
Left ear
20
60
75
75
58

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 84 percent in the left ear.

Using Table VI, the veteran's June 2006 examination revealed 
level II hearing in the right ear and level III in the left 
ear.  Level III hearing impairment in one ear and Level II 
hearing in the other ear warrants noncompensable rating under 
Table VI.  Moreover, audiological test results do not 
indicate an exceptional pattern of hearing warranting rating 
under Table VIa.  See 38 C.F.R. § 4.86.  Accordingly, a 
compensable rating for the veteran's bilateral hearing loss 
is not warranted.

Extraschedular Considerations

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The discussion above reflects that the symptoms of the 
veteran's bilateral varicose veins, chronic low back strain, 
post open reduction internal fixation, right fifth metacarpal 
fracture, left inguinal herniorraphy, and bilateral hearing 
loss are contemplated by the applicable rating criteria.  
Thus, consideration of whether the veteran's disability 
picture exhibits other related factors such as those provided 
by the regulations as "governing norms" is not required.  
However, the RO addressed this question in the August 2006 
rating decision with regard to the claim for an increased 
(compensable) rating for post open reduction internal 
fixation, right fifth metacarpal fracture, finding that the 
evidence did not present such an exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or frequent hospitalization as 
to any of the disabilities addressed in the decision herein.  
The Board finds similarly.  There is no indication that this 
(or any other) disability, has markedly interfered with the 
veteran's employment (i.e., beyond that contemplated in the 
assigned ratings), warranted frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  Therefore, 
referral for consideration of an extraschedular evaluation 
for any of the service-connected disabilities addressed 
herein is not warranted.  38 C.F.R. § 3.321(b)(1).

Conclusion

For the foregoing reasons, the preponderance of the evidence 
is against the claim for service connection for hypertension 
and the increased ratings claims.  The benefit-of-the-doubt-
doctrine is therefore not for application with regard to 
these claims.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. at 55-56.  In 
addition, as the veteran did not fulfill his threshold burden 
of submitting new and material evidence to reopen the finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
for application with regard to the petitions to reopen.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).













							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence not having been received, reopening 
of the claim for entitlement to service connection for 
defective vision is denied.

New and material evidence not having been received, reopening 
of the claim for entitlement to service connection for blood 
in urine is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to a rating higher than 30 percent for bilateral 
varicose veins is denied.

Entitlement to a rating higher than 20 percent for low back 
strain is denied.

Entitlement to an increased (compensable) rating for post 
open reduction internal fixation, right fifth metacarpal 
fracture is denied.

Entitlement to an increased (compensable) rating for left 
inguinal herniorraphy is denied.

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


